 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN J. FUERY,                                    No. 2:18-cv-00982-KJM-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    CHERRY et al.,
15                       Defendants.
16

17                  Plaintiff filed a complaint on April 18, 2018, alleging violations of plaintiff’s due

18   process rights, under the Fifth and Fourteenth Amendments, and the Americans with Disability

19   Act. ECF No. 1. On June 27, 2018, defendant Alexander Asterlin moved to dismiss the

20   complaint. ECF No. 15. Neither plaintiff nor plaintiff’s counsel appeared for the motion hearing

21   on August 24, 2018. ECF No. 21. The court granted the motion to dismiss and granted plaintiff

22   leave to amend his complaint. ECF No. 23. When plaintiff filed a motion for extension of time,

23   citing ongoing health problems, the court granted plaintiff a 45-day extension to file an amended

24   complaint. ECF Nos. 22, 24. Plaintiff did not meet this deadline, but instead filed another

25   motion for an extension. ECF Nos. 25, 26. Again, the court granted the extension, this time for

26   30 days. ECF No. 27. Plaintiff requested and the court granted two more 30-day extensions.

27   ECF Nos. 29–31. Now, plaintiff has not met the most recent deadline to file an amended

28   complaint and has not requested another extension.
                                                        1
 1                    IT IS THEREFORE ORDERED that plaintiff show cause within seven (7) days of
 2   the date of this order why this case should not be dismissed for his failure to prosecute. Fed. R.
 3   Civ. P. 41(B).
 4   DATED: March 1, 2019.
 5

 6                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
